DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2004/067638; however, for convenience, the machine translation will be cited below.
WO ‘638 exemplifies preparing a resin composition, prepreg and copper-clad laminate comprising 890 parts epoxy resin A (tetrabromobisphenol A type epoxy resin, 75 wt% solids content), 150 parts epoxy resin B (cresol novolak type epoxy resin, 75 wt% solids content), 20 parts dicyandiamide (ジシアンジアミド), 0.70 parts 2-ethyl-4-methylimidazole (2 ーエチルー 4 ー メチルイミダゾール), 200 parts dimethylformamide (ジメチルホルムアミド), 70 parts methyl ethyl ketone (メチルエチルケトン), 89 parts of the first empty capsule/hollow particles (prepared from divinylbenzene, having an average particle diameter of 10 micron and a porosity of about 60%) (Example 4).
The first empty capsule meets applicants’ (A) hollow organic polymer particles, epoxy resin A and B meet applicants’ (B), and the dicyandiamide meets applicants’ (C) curing agent.
WO ‘638 anticipates instant claims, 1, 3 and 5-7.
As to claim 2, this suggests a composition comprising about 10 wt% of the hollow organic polymer particle based on 100% by mass of the non-volatile components in the resin composition.
As to claim 4, WO ‘638 discloses that the empty capsule can be prepared from a mixture of a crosslinking monomer and a monofunctional monomer such as styrene or an acrylic monomer (p. 4).
As to claims 16-20, WO ‘638 describes preparation of a prepreg laminate from the cured product comprising the empty capsule as an insulating layer, where the laminate is formed on a copper support, where the prepreg is used in manufacture of a multiplayer printed board used for an electronic device (p. 8).

Claims 1, 3-5, 7, 9, 12-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2000-313818; however, for convenience, the machine translation will be cited below.
JP ‘818 exemplifies preparing an epoxy resin varnish comprising dicyandiamide as curing agent, and crosslinked resin particles, impregnating and curing in a glass fiber fabric to form a sheet which is formed on a copper foil to prepare a laminate which can be used as an insulating plate in circuit board for mounting a semiconductor element such as an LSI (p. 2, [0004]-[0005]).  JP ‘818 describes the crosslinked particles as having a hollow structure (p. 2, [0006]).
JP ‘818 anticipates instant claims 1 and 16-20.
As to claims 3-5, JP ‘818 exemplifies preparing the crosslinked particles from styrene (See Table).
As to claim 7, JP ‘818 discloses the hollow particles as having a particle size of 0.2-1 micron (p. 2, [0008]), which falls within the claimed range of 0.1-20 micron.  JP ‘818 exemplifies the crosslinked particles as having a particle size of about 0.4-0.67 micron (p. 5, Production Examples 2 and 3).
As to claim 9, JP ‘818 suggests the inclusion of a flame retardant and flame retardant auxiliary (p. 4).
As to claims 12-14, JP ‘818 discloses that the inclusion of an unvulcanized rubber, such as polybutadiene, can impart flexibility to the thermosetting resin(p. 4).

Claims 1, 3-9, 12-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2007-048615; however, for convenience, the machine translation will be cited below.
JP ‘615 discloses a printed wiring board having a low dielectric constant and dielectric loss tangent comprising hollow fine particles having a single pore structure dispersed in an insulating resin, where the hollow fine particles are made of an epoxy resin (p. 2).  
JP ‘615 discloses the insulating resin as an epoxy resin, or a rubber-modified epoxy resin in which a polybutadiene rubber is contained in the epoxy resin, and also containing a curing agent for the epoxy resin (p. 5).
JP ‘615 anticipates instant claims 1, 5, 12 and 19.
As to claims 3-4, JP ‘615 discloses that a polyfunctional monomer can be added to the epoxy resin used to prepare the hollow particles to increase the glass transition temperature of the particles, specifically disclosing these monomers to include (meth)acrylates (p. 4).
As to claim 6, JP ‘615 discloses the porosity as at least 30% (p. 2).
As to claim 7, JP ‘615 exemplifies the preparation of hollow epoxy resin particles (A) having a particle size of 180 nm (p. 8), which meets applicants’ particle size of 0.2 micron.  JP ‘615 also exemplifies epoxy resin particles (C) having a particle size of 220 nm (0.2 micron) (p. 8) and particles (D) having a particle size of 408 nm (0.4 micron) (p. 9).
As to claim 8, JP ‘615 discloses the inclusion of an inorganic compound to further improve the high-temperature properties (p. 7).
As to claim 9, JP ‘615 discloses the addition of a flame retardant (p. 7).
As to claims 12-14, JP ‘615 discloses the elastomer to include which are modified with a functional group to improve the compatibility with the epoxy resin, such as epoxy group modified polybutadiene rubber (p. 7).
As to claims 16-20, JP ‘615 exemplifies preparing a laminate of the cured resin composition on a copper foil substrate, which can be used for electronic devices (pp. 10-11).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007-048615, as applied above to claims 1, 3-9, 12-14 and 16-20, and further in view of JP 2019-209523.
JP ‘615 anticipates instant claims 1, 3-9, 12-14 and 16-20, as described above and applied herein as such, as JP ‘615 discloses preparing a printed wiring board from an insulating resin comprising epoxy resin, a curing agent and hollow epoxy resin particles. 
As to claims 10 and 11, JP ‘615 teaches the inclusion of a flame retardant, but does not teach specific flame retardants (p. 7).
JP ‘523 teaches suitable flame retardants for epoxy resins used in printed wiring boards to include a phosphazene compound having a phenolic hydroxyl group, allowing it to react with the epoxy resin to improve compatibility (p. 6).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention as filed to have used a phosphorus containing flame retardant with a phenolic hydroxy group as the flame retardant in JP ‘615, as JP ‘523 teaches that phosphorus flame retardants are suitable for use in epoxy resin printed wiring boards, and functionalizing them with phenolic hydroxy groups improves compatibility with the epoxy resin.
As to claim 15, JP ‘615 teaches the inclusion of a functionalized elastomer to improve the compatibility with the epoxy resin, such as epoxy group modified polybutadiene rubber (p. 7).
JP ‘523 teaches a semiconductor device including a printed wiring board comprising an insulating layer formed by a cured epoxy resin sheet, teaching that a polybutadiene elastomer functionalized with a phenolic hydroxy group, in addition to an polybutadiene elastomer functionalized with an epoxy group, is also suitable as a functionalized elastomer which can be reacted with the epoxy resin (p. 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a a polybutadiene elastomer functionalized with a phenolic hydroxy group as the functionalized elastomer in JP ‘615, as JP ‘523 teaches it as a functional equivalent to the polybutadiene elastomer functionalized with an epoxy group taught by JP ‘615.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766